Case 4:19-mj-02218 Document 1 Filed on 12/02/19 in TXSD Page 1 of 4




                                                            United States Courts
                                                          Southern District of Texas
                                                                   FILED
                                                             December 02, 2019
                                                                        
                                                        David J. Bradley, Clerk of Court

                                             4:19mj2218




SUBSCRIBED TO AND SWORN TELEPHONICALLY on December 02, 2019.



                                                 Christina A. Bryan
                                            United States Magistrate Judge
Case 4:19-mj-02218 Document 1 Filed on 12/02/19 in TXSD Page 2 of 4
Case 4:19-mj-02218 Document 1 Filed on 12/02/19 in TXSD Page 3 of 4
 Case 4:19-mj-02218 Document 1 Filed on 12/02/19 in TXSD Page 4 of 4




SUBSCRIBED TO AND SWORN TELEPHONICALLY on December 02, 2019.



                                                Christina A. Bryan
                                           United States Magistrate Judge
